—In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Werner, J.), dated July 16, 2001, which denied their motion, in effect, for leave to reargue their prior motion for leave to file a supplemental bill of particulars.
Ordered that the appeal from the order is dismissed, with costs, as no appeal lies from an order denying a motion for leave to reargue.
The plaintiffs’ motion, denominated as one for leave to renew a prior motion for leave to file a supplemental bill of particulars, was actually one for leave to reargue, the denial of which is not appealable (see Quinn v Menzel, 282 AD2d 513; Duffy v Wetzler, 260 AD2d 596). Ritter, J.P., Florio, Goldstein, Luciano and Cozier, JJ., concur.